                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

DR. LAVERNE HALLIBURTON,              Plaintiff,   |     Civil Action No.
                                                   |
      vs.                                          |
LIBERTY COUNTY SCHOOL DISTRICT, Defendants         |     4:14-CV-00179
                            ORDER SCHEDULING
             COURT-FACILITATED SETTLEMENT CONFERENCE and
            STAYING of ALL DEADLINES in CASE PENDING RESULTS

      Counsel for all parties jointly moved this Court for an Order setting a

Settlement Conference where all counsel and parties with authority shall be and

appear and which stays all case deadlines and other obligations until further

Order of the Court. The Court has considered the Joint Motion and finds that

good cause exists to grant the requested relief. Accordingly,

      IT IS ORDERED that the parties' Motion is GRANTED and that counsel for the

parties, along with a person who has ultimate settlement authority for each side,

shall be and appear before United States Magistrate Judge Christopher L. Ray at

the U.S. Federal Courthouse, 125 Bull Street, 1st Floor, Savannah, Georgia 31401

at 9:00 a.m. on Thursday, October 17, 2019 for a Court-Facilitated Settlement

Conference at which all issues pending between all parties shall be discussed

and considered. Counsel shall be prepared to discuss all pending claims
                                                                    Page 1 of 2
and all other aspects of this case.

      IT IS FURTHER ORDERED that all case deadlines, including those under

F.R.C.P. 16 and 26, as well as any arising under the Local Rules of this Court shall

be STAYED until further Order of this Court. However, if the Court-Facilitated

Settlement Conference should ultimately fail to resolve the case, then counsel for

both parties should be prepared, before the Conference adjourns, to discuss

initial scheduling deadlines for filing of the Rile 16 & 26 Report and other

immediate matters.

      ORDERED, August 17, 2019.



                                      ____________________________________
                                      Christopher L. Ray
                                      United States Magistrate Judge
                                      Southern District of Georgia




                                                                     Page 2 of 2
